Evans, J.,
The petition of Blair M. Fuller, guardian of Anna Loop Fuller, a feeble-minded person, asks for instructions as to the advisability of electing, on behalf of his ward, to take against the will of the ward’s deceased husband, N. P. Fuller.
It has been shown that the ward has an income of $27.90 per month as part of the United States social security program which will be continued during her lifetime, and that the additional amount for her proper maintenance and support at Warren State Hospital will not exceed $15 per month. The proposed plan of securing a refund annuity, payable to petitioner as *267guardian in the sum of $15 per month, will fully meet the maintenance requirement at the Warren State Hospital, and inasmuch as Blair M. Puller is the only child and no one other than he has any interest in the matter, it is our opinion that an election to take against the will would be needless expense and not justified under the circumstances.
And now, to wit, July 20, 1945, it is ordered that petitioner, Blair M. Puller, guardian of Anna Loop Puller, a feeble-minded person, shall purchase a refund insurance policy which will provide $15 per month for the use and maintenance of said Anna Loop Puller for the remainder of her lifetime, and that the said guardian shall not elect to take against the will of N. P. Fuller under the laws of the Commonwealth of Pennsylvania.